TYLER, P. J.
Motion to affirm judgment on the ground that appellant has failed to point out or set forth in his brief or any supplement thereto, in accordance with the provisions of section 953a of the Code of Civil Procedure any part of the record sufficient to justify a reversal or present any issues before this court as to which said appeal has been taken. An examination of appellant’s brief reveals the fact that he has set forth in his brief certain portions of the record. It will be presumed that they are the portions that he desires to call to the attention of the court. (Schurman v. Look, 190 Cal. 113 [210 Pac. 816].) The motion is denied.
Knight, J., and Cashin, J., concurred.